UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7731


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ERIC STUDWELL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:04-cr-00056-RBS-FBS-1)


Submitted:   October 26, 2012              Decided:   November 1, 2012


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Studwell, Appellant Pro Se.    Eric Matthew Hurt, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric Studwell appeals from the district court’s order

denying his 18 U.S.C. § 3582(c) (2006) motion for reduction of

sentence.       We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.         See United States v. Studwell, No. 4:04-cr-

00056-RBS-FBS-1 (E.D. Va. filed Nov. 29, 2011; entered Nov. 30,

2011).    Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2